Citation Nr: 0939959	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include a rating for 
total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1970.
 
This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The TDIU aspect of this claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
complaints include hypervigilance, depression and difficulty 
in interpersonal relationships.  

2.  Observed symptoms include intact memory and speech 
patterns, normal appearance and thought patterns, and intact 
memory.  

3.  Suicidal ideation, near-continuous panic, impaired 
impulse control, spatial disorientation, and neglect in 
personal appearance have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently rated at 50 percent 
for his PTSD, which is evaluated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 
(2009).  In order to be entitled to the next-higher 70 
percent rating, the evidence must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: 

*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	spatial disorientation; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including 
    work or a work-like setting); and
*	inability to establish and maintain effective 
relationships.  

In this case, the Board concludes that a rating in excess of 
50 percent is not warranted.  First, the Veteran stated at 
the December 2007 VA examination that he had passive suicidal 
ideation, but denied any actual plan or intent.  Moreover, 
suicidal or homicidal ideation was not observed by the 
psychiatrists who evaluated him approximately once a month 
from January 2007 to December 2008.  

The Veteran also does not indicate instances of obsessive 
rituals, impaired impulse control or near continuous panic.  
Specifically, at his VA examination in December 2007, he 
stated that he experienced mood swings and hypervigilance 
such as always looking out the windows.  However, the 
evidence does not indicate the presence of any obsessive 
rituals so as to interfere with routine activities.  

Additionally, while he was observed to be in a "down" mood 
or depressed, the evidence does not indicate that this 
depression was so severe so as to affect his ability to 
function independently appropriately or effectively.  

Next, the Veteran has not displayed manifestations of his 
PTSD such as spatial orientation, illogical or obscure speech 
or a neglect of personal appearance.  At the December 2007 VA 
examination, he appeared well groomed, appeared alert and 
fully oriented, and displayed a wide range of situationally 
appropriate affect.  

Additionally, his speech was observed to be spontaneous, 
coherent, and produced at a normal rate rhythm and tone.  His 
thought and perceptional processes, as well as his judgment 
and insight, all appeared intact.  Moreover, at his monthly 
psychiatric evaluations from 2007 to 2008, his speech was 
consistently observed to be normal in rate and tone.  Also, 
his thought processes were observed to be normal and without 
flight of ideas or looseness of associations.  

The bulk of the Veteran's symptoms appear to pertain to his 
difficulty in adapting to stressful situations, including in 
a work-like setting, as well as his inability to establish 
and maintain effective relationships.  Specifically, he 
stated that his psychological and emotional difficulties have 
interfered with such relationships.  In fact, he is twice 
divorced and he felt that he was always "bumping heads" 
with his work supervisors.  

However, while the evidence does indicate difficulties in 
interpersonal relationships, these difficulties to not appear 
to be so severe as to warrant an increased rating.  
Specifically, he indicated in December 2007 that he had 
hobbies such as playing golf and visiting his grandchildren, 
and he routinely attended PTSD group discussions.  

Therefore, although the Veteran has experienced some symptoms 
related to interpersonal relationships, in the substantial 
absence of other symptoms as noted above, the Board 
determines that his symptoms more closely approximate a 50 
percent disability level rather than the next-higher 70 
percent.

In addition to the symptomatology described above, the 
Veteran was periodically given Global Assessment of 
Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

In this case, the Veteran was given a GAF score of 45 at his 
VA examination in December 2007.  However, at his monthly 
psychiatric evaluations from 2007 and 2008, he was given GAF 
scores in range of 60 to 69.  

A GAF Scale score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41-50, a higher rating is not 
justified on this basis.  First, most of the GAF scores were 
higher than the 45 he received at his VA examination.  Even 
so, the objective evidence does not actually indicate 
symptoms commensurate with such his assigned GAF score of 45.  
Indeed, the competent evidence does not show significant 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting.  Thus, the Board determines that a GAF score of 
45 is not probative as to the Veteran's actual disability 
picture here.  

The Board has also considered the Veteran's statements that 
his PTSD is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability for PTSD-according to the appropriate diagnostic 
code.  

On the other hand, such competent evidence-concerning the 
nature and extent of the Veteran's PTSD-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports and treatment records) 
directly address the criteria under which this disability is 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) but finds that the evidence does not 
show that the Veteran's PTSD has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Of note, the Veteran was employed as a police officer for 21 
years before working another 11 years part-time at a day care 
center.  Even though he has indicated that his employment was 
terminated in July 2008, the evidence does not indicate that 
his employment was affected in a way not contemplated by the 
diagnostic codes while he was employed.  

Therefore, since the evidence does not indicate that his 
employment was affected by his PTSD in a way not contemplated 
by the diagnostic codes or that he had been hospitalized due 
to his PTSD, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp 2009).  In the event that a VA notice error 
occurs regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and service 
treatment records.   

Further, the Veteran submitted statements in support of his 
claim, and he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2009.  Additionally, a specific VA 
medical examination pertinent to the issue on appeal was 
obtained in December 2007.  

	The Board finds that this examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
psychiatric evaluation.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for PTSD is denied.  


REMAND

At his hearing before the Board in June 2009, the Veteran 
stated that he was terminated from his most recent employment 
in July 2008 and had not been employed since that time.  His 
representative also stated that the Veteran was unemployable 
due to the severity of his PTSD.  

The Court of Appeals for Veterans Claims has held that a 
request for TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of an initial adjudication of a claim or as part of a 
claim for increased compensation.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

In this case, the Board concludes that the statements made at 
the hearing constitute a request for TDIU as part of the 
Veteran's increased rating claim his PTSD.  That question 
having been raised, the Board finds that he has not received 
the received proper notice under the VCAA on what evidence is 
required under 38 C.F.R. §§ 3.340 & 4.16 (2009).  Moreover, 
an opinion is necessary to ascertain the extent to which his 
PTSD affects his employability.  

Although the claim for TDIU is part of the Veteran's PTSD 
increased rating claim, the two avenues of entitlement are 
not inextricably intertwined, and does not "preclude the 
Board from separating the claims or questions for purposes of 
remanding one and issuing a final decision on another, if 
there is a reasonable basis for doing so."  VAOPGCPREC 6-96, 
p. 9 (citing Holland v. Brown, 6 Vet. App. 443 (1994)).  
Therefore, since the Veteran's claim is on appeal, the 
appropriate action is to remand the question of TDIU for 
further development.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice for a 
total disability rating under the 
guidelines of 38 C.F.R. §§ 3.340, 
4.16 (2009).

2.  Obtain VA outpatient treatment records 
from the New Jersey Healthcare System from 
June 2009 to the present.  

3.  Scheduled the Veteran for an 
examination to assess the impact of the 
Veteran's PTSD on his employability.  The 
claims files should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
provide a detailed basis for all opinions.  

4.  Thereafter, the issue should be 
adjudicated the issue of TDIU with 
consideration of all evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


